 

Case 1:17-cv-07995-GBD Document 120 Filed 07/14/20 Page lofi
Meneame

  

SDA
TAA Pe ’ ow t
PP, ie,
UNITED STATES DISTRICT COURT ae ‘ UNICO rpy
SOUTHERN DISTRICT OF NEW YORK ‘ ae
a
nee eee ee eee eee eee eee eee eee Ley dts
JAIRO ESPINOZA, individually and on behalf of others : el
similarly situated, “
Plaintiff, : ORDER
-against- 17 Civ. 7995 (GBD)

BROADWAY PIZZA & RESTAURANT CORP., d/b/a
Broadway Pizza et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The conference is adjourned from July 15, 2020 to November 18, 2020 at 9:45 am.

Dated: New York, New York
July 14, 2020
SO_ORDERED.

ORGH B. DANIELS
nited States District Judge

 

 
